Exhibit 10.12

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement” is entered into as of the 23rd day of
July, 2004 by and between Protection One, Inc., a Delaware corporation (the
“Company”), Protection One Alarm Monitoring, Inc., a Delaware corporation, and
Joseph R. Sanchez (“Executive”).

W I T N E S S E T H :

WHEREAS, POAMI and Executive agreed to employment terms pursuant to a Change in
Control Agreement dated December 13, 2000 and amended such agreement under an
Amendment to Change in Control Agreement dated June 20, 2003 and a retention
bonus letter dated June 20, 2003 (such Change in Control Agreement, as amended,
together with the retention bonus letter, hereinafter referred to as the “Prior
Employment Agreement”); and

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interest of the Company, its creditors and its stockholders to assure that
the Company will have the continued dedication of Executive during and after the
period of the Company’s and POAMI’s (as defined in Section 1) anticipated
Restructuring (as defined in Section 1) of its indebtedness and capital stock
notwithstanding the possibility or occurrence of a Change in Control (as defined
in Section 1), to provide Executive with assurance of continued employment
beyond the expiration of the Prior Employment Agreement and to provide
compensation and benefits arrangements which are competitive with those of other
comparable  and similarly situated corporations; and

WHEREAS, during the period of the Company’s anticipated Restructuring,
Executive’s continued high performance and retention is critical to ensure that
the Company maintains its value; and

WHEREAS, Executive has agreed to enter into this Agreement because the Company
has satisfied all of its obligations under the Prior Employment Agreement; and

WHEREAS, POAMI is a direct and wholly owned subsidiary of the Company and will
receive substantial direct and indirect value from Executive; and

WHEREAS, each of the board of directors of the Company and of POAMI has
authorized the Company and POAMI, respectively, to enter into this Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company, POAMI and Executive
hereby agree as follows:

1


--------------------------------------------------------------------------------



1.             DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


(A)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY, AS THE CASE
MAY BE, WHETHER PRIOR TO OR AFTER THE RESTRUCTURING.


(B)           “BONUS AMOUNT” MEANS:


(A)          FOR A DATE OF TERMINATION OCCURRING IN FISCAL YEAR 2004, THE
AVERAGE OF THE ANNUAL INCENTIVE BONUSES PAYABLE BY THE COMPANY TO OR FOR THE
BENEFIT OF OR DEFERRED BY EXECUTIVE FOR THE 2002 AND 2003 FISCAL YEARS OF THE
COMPANY; AND


(B)           FOR A DATE OF TERMINATION OCCURRING AFTER FISCAL YEAR 2004, THE
AVERAGE OF THE ANNUAL INCENTIVE BONUSES PAYABLE BY THE COMPANY TO OR FOR THE
BENEFIT OF OR DEFERRED BY EXECUTIVE FOR THE LAST THREE (3) COMPLETED FISCAL
YEARS OF THE COMPANY IMMEDIATELY PRECEDING THE DATE OF TERMINATION OR CHANGE IN
CONTROL.


(C)           “CAUSE” MEANS:


(A)          THE WILLFUL AND CONTINUED FAILURE OF EXECUTIVE TO PERFORM
SUBSTANTIALLY HIS DUTIES WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING
FROM EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY SUCH
FAILURE SUBSEQUENT TO EXECUTIVE BEING DELIVERED A NOTICE OF TERMINATION WITHOUT
CAUSE BY THE COMPANY OR EXECUTIVE DELIVERING A NOTICE OF TERMINATION FOR GOOD
REASON TO THE COMPANY) THAT IS NOT REMEDIED WITHIN 30 DAYS AFTER A WRITTEN
DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO EXECUTIVE BY THE CHAIRMAN OF
THE BOARD, THE CHAIRMAN OF THE COMPENSATION COMMITTEE OR THE CHIEF EXECUTIVE
OFFICER WHICH SPECIFICALLY IDENTIFIES THE MANNER IN WHICH EXECUTIVE HAS NOT
SUBSTANTIALLY PERFORMED EXECUTIVE’S DUTIES AND THAT SUCH FAILURE IF NOT REMEDIED
CONSTITUTES “CAUSE” UNDER THIS AGREEMENT, OR


(B)           EXECUTIVE’S CONVICTION BY A COURT OF LAW, EXECUTIVE’S ADMISSION IN
A LEGAL PROCEEDING THAT HE IS GUILTY OR EXECUTIVE’S PLEA OF NOLO CONTENDRE, IN
EACH CASE, WITH RESPECT TO A FELONY.

For purposes of this subsection (c), no act or failure to act by Executive shall
be considered “willful” unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in,
or not opposed to, the best interests of the Company.


(D)           “CHANGE IN CONTROL” MEANS


(I)   THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS AFTER THE EARLIER OF THE
DATE THE RESTRUCTURING IS CONSUMMATED OR DECEMBER 31, 2005:


(A)          INDIVIDUALS WHO, AS OF THE DATE THE RESTRUCTURING IS CONSUMMATED,
CONSTITUTE THE BOARD (OR, IN THE CASE NO RESTRUCTURING IS CONSUMMATED BY
DECEMBER 31, 2005, THE INDIVIDUALS WHO CONSTITUTE THE BOARD AS OF SUCH DATE)
(THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD, PROVIDED

2


--------------------------------------------------------------------------------



THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT TO THE DATE THE RESTRUCTURING IS
CONSUMMATED (OR, IN THE CASE NO RESTRUCTURING IS CONSUMMATED BY DECEMBER 31,
2005, DECEMBER 31, 2005), WHOSE ELECTION OR NOMINATION FOR ELECTION WAS APPROVED
BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT DIRECTORS THEN ON THE BOARD
(EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE COMPANY
IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT WRITTEN
OBJECTION TO SUCH NOMINATION) OR, PRIOR TO THE DATE THAT A RESTRUCTURING IS
CONSUMMATED, AS ELECTED AT ANY TIME BY QUADRANGLE GROUP SHALL BE AN INCUMBENT
DIRECTOR.


(B)           ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE
SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND AS USED IN
SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES A “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING MORE THAN THIRTY-THREE AND
ONE-THIRD PERCENT (331/3%) OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE ELECTION OF THE BOARD (THE
“COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT THE EVENT DESCRIBED IN
THIS PARAGRAPH (B) SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL IF SUCH
BENEFICIAL OWNER IS ANY OF THE FOLLOWING OR BECOMES A BENEFICIAL OWNER AS A
RESULT OF ANY OF THE FOLLOWING:

(I)            ONE OR MORE CURRENT DEBT HOLDER OR A SYNDICATE OR GROUP IN WHICH
ONE OR MORE CURRENT DEBT HOLDERS, COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF
THE COMPANY VOTING SECURITIES BENEFICIALLY OWNED BY SUCH SYNDICATE OR GROUP;

(II)           ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ONE OR MORE CURRENT DEBT
HOLDER;

(III)         ANY UNDERWRITER TEMPORARILY HOLDING SECURITIES PURSUANT TO AN
OFFERING OF SUCH SECURITIES;

(IV)         A PERSON INVOLVED IN A NON-QUALIFYING TRANSACTION (AS DEFINED IN
PARAGRAPH (C));

(V)           AN ENTITY (X) CONTROLLED BY EXECUTIVE OR A GROUP OF PERSONS
CONSISTING, AT THE TIME OF SUCH ACQUISITIONS, OF EXECUTIVE AND OTHER EMPLOYEES
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (Y) OF WHICH THE MAJORITY OF COMMON
EQUITY SECURITIES, AT THE TIME OF SUCH ACQUISITIONS, IS OWNED BY EXECUTIVE OR A
GROUP OF PERSONS CONSISTING OF EXECUTIVE AND OTHER EMPLOYEES OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES; OR

(VI)         ANY EVENT IN WHICH A CURRENT DEBT HOLDER CONTINUES TO BE DIRECTLY
OR INDIRECTLY THE BENEFICIAL OWNER OF A GREATER NUMBER OF SHARES OF THE COMPANY
THAN THAT HELD BY ANY OTHER PERSON AS A RESULT OF THE EVENT DESCRIBED IN THIS
PARAGRAPH (B) OR HAS THE RIGHT TO DIRECT THE VOTE OF A GREATER NUMBER OF VOTING

3


--------------------------------------------------------------------------------


SECURITIES FOR DIRECTORS (OR THE EQUIVALENT) OF THE COMPANY THAN ANY OTHER
PERSON AS A RESULT OF THE EVENT DESCRIBED IN THIS PARAGRAPH (B);


(C)           THE CONSUMMATION OF A MERGER, CONSOLIDATION, STATUTORY SHARE
EXCHANGE, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR
SIMILAR FORM OF CORPORATE TRANSACTION (WHETHER IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS) INVOLVING THE COMPANY (A “BUSINESS COMBINATION”), UNLESS
IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION:

(I)            MORE THAN 50% OF THE TOTAL VOTING POWER OF (X) THE CORPORATION
THAT OWNS, LEASES OR CONTROLS ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY RESULTING FROM SUCH BUSINESS COMBINATION (THE “SURVIVING CORPORATION”),
OR (Y) IF APPLICABLE, THE ULTIMATE PARENT CORPORATION THAT DIRECTLY OR
INDIRECTLY HAS BENEFICIAL OWNERSHIP OF 100% OF THE VOTING SECURITIES ELIGIBLE TO
ELECT DIRECTORS (OR THE EQUIVALENT) OF THE SURVIVING CORPORATION (THE “PARENT
CORPORATION”), IS REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS
REPRESENTED BY SHARES INTO WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED
PURSUANT TO SUCH BUSINESS COMBINATION);

(II)           NO PERSON (OTHER THAN (A) ONE OR MORE CURRENT DEBT HOLDER, (B)
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY ONE OR
MORE CURRENT DEBT HOLDER, THE SURVIVING CORPORATION OR THE PARENT CORPORATION OR
(C) A SYNDICATE OR GROUP IN WHICH ONE OR MORE CURRENT DEBT HOLDERS,
COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE TOTAL VOTING POWER OF THE
SUBJECT VOTING SECURITIES BENEFICIALLY OWNED BY SUCH SYNDICATE OR GROUP) IS OR
BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN THIRTY-THREE
AND ONE-THIRD PERCENT (331/3%) OF THE TOTAL VOTING POWER OF THE OUTSTANDING
VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS (OR THE EQUIVALENT) OF THE PARENT
CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING CORPORATION);
AND

(III)         AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF
THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING
CORPORATION) FOLLOWING THE CONSUMMATION OF THE BUSINESS COMBINATION WERE
INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S APPROVAL OF THE EXECUTION OF THE
INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS COMBINATION (ANY BUSINESS
COMBINATION WHICH SATISFIES ALL OF THE CRITERIA SPECIFIED IN (I), (II) AND (III)
ABOVE SHALL BE DEEMED TO BE A “NON-QUALIFYING TRANSACTION”); OR


(D)          THE COMPANY SUBSTANTIALLY COMPLETES A PLAN OF COMPLETE LIQUIDATION
OR DISSOLUTION WHETHER IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS;


(II)  IN CONNECTION WITH THE RESTRUCTURING, THE OCCURRENCE OF ANY ONE OF THE
FOLLOWING EVENTS:


(A)          ON THE DATE THE RESTRUCTURING IS CONSUMMATED, ANY “PERSON” (AS SUCH
TERM IS DEFINED IN SECTION 3(A)(9) OF THE EXCHANGE ACT AND AS USED IN

4


--------------------------------------------------------------------------------



SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) OTHER THAN A CURRENT DEBT
HOLDER (OR A SYNDICATE OR GROUP IN WHICH ONE OR MORE CURRENT DEBT HOLDERS,
COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE TOTAL VOTING POWER OF THE
COMPANY VOTING SECURITIES BENEFICIALLY OWNED BY SUCH SYNDICATE OR GROUP) IS OR
BECOMES A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING MORE THAN
THIRTY-THREE AND ONE-THIRD PERCENT (331/3%) OF THE COMPANY VOTING SECURITIES AND
IS THE LARGEST HOLDER OF COMPANY VOTING SECURITIES ISSUED IN CONNECTION WITH THE
RESTRUCTURING;


(B)           THE CONSUMMATION OF A BUSINESS COMBINATION, UNLESS IMMEDIATELY
FOLLOWING SUCH BUSINESS COMBINATION:

(I)            MORE THAN 50% OF THE TOTAL VOTING POWER OF (X) THE CORPORATION
THAT OWNS, LEASES OR CONTROLS ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
SURVIVING CORPORATION, OR (Y) IF APPLICABLE, THE PARENT CORPORATION, IS
REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING IMMEDIATELY PRIOR
TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS REPRESENTED BY SHARES INTO
WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED PURSUANT TO SUCH BUSINESS
COMBINATION);

(II)           NO PERSON (OTHER THAN (A) ONE OR MORE CURRENT DEBT HOLDER, (B)
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY ONE OR
MORE CURRENT DEBT HOLDER, THE SURVIVING CORPORATION OR THE PARENT CORPORATION OR
(C) A SYNDICATE OR GROUP IN WHICH ONE OR MORE CURRENT DEBT HOLDERS,
COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE TOTAL VOTING POWER OF THE
SUBJECT VOTING SECURITIES BENEFICIALLY OWNED BY SUCH SYNDICATE OR GROUP) IS OR
BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN THIRTY-THREE
AND ONE-THIRD PERCENT (331/3%) OF THE TOTAL VOTING POWER OF THE OUTSTANDING
VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS (OR THE EQUIVALENT) OF THE PARENT
CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING CORPORATION);
AND

(III)         AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF
THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING
CORPORATION) FOLLOWING THE CONSUMMATION OF THE BUSINESS COMBINATION WERE
INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S APPROVAL OF THE EXECUTION OF THE
INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS COMBINATION; OR


(C)           THE COMPANY SUBSTANTIALLY COMPLETES A PLAN OF COMPLETE LIQUIDATION
OR DISSOLUTION WHETHER IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS.


(III)   THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS PRIOR TO THE EARLIER
OF THE DATE THE RESTRUCTURING IS CONSUMMATED OR DECEMBER 31, 2005:


(A)          INDIVIDUALS WHO, AS OF THE DATE HEREOF OR AS OTHERWISE ELECTED BY
QUADRANGLE GROUP, CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD, PROVIDED THAT ANY PERSON
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF, WHOSE ELECTION OR NOMINATION
FOR ELECTION WAS

5


--------------------------------------------------------------------------------



APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT DIRECTORS THEN ON THE
BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE
COMPANY IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT WRITTEN
OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT DIRECTOR.


(B)           ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE
EXCHANGE ACT AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT)
OTHER THAN A CURRENT DEBT HOLDER (OR A SYNDICATE OR GROUP IN WHICH ONE OR MORE
CURRENT DEBT HOLDERS BENEFICIALLY OWN A MAJORITY OF THE DEBT OF THE COMPANY AND
POAMI BENEFICIALLY OWNED BY SUCH SYNDICATE OR GROUP) IS OR BECOMES A “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT AS IF SUCH RULE APPLIED
TO OWNERSHIP OF DEBT), DIRECTLY OR INDIRECTLY, OF MORE THAN THIRTY-THREE AND
ONE-THIRD (331/3%) OF THE TOTAL DEBT OF THE COMPANY AND POAMI;


(C)           ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE
EXCHANGE ACT AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT)
OTHER THAN A CURRENT DEBT HOLDER (OR A SYNDICATE OR GROUP IN WHICH ONE OR MORE
CURRENT DEBT HOLDERS, COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE TOTAL
VOTING POWER OF THE COMPANY VOTING SECURITIES BENEFICIALLY OWNED BY SUCH
SYNDICATE OR GROUP) IS OR BECOMES A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING MORE THAN FIFTY PERCENT (50%) OF THE COMPANY VOTING SECURITIES; OR


(D)          THE CONSUMMATION OF A BUSINESS COMBINATION, UNLESS IMMEDIATELY
FOLLOWING SUCH BUSINESS COMBINATION:

(I)            MORE THAN 50% OF THE TOTAL VOTING POWER OF (X) THE CORPORATION
THAT OWNS, LEASES OR CONTROLS ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
SURVIVING CORPORATION, OR (Y) IF APPLICABLE, THE PARENT CORPORATION, IS
REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING IMMEDIATELY PRIOR
TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS REPRESENTED BY SHARES INTO
WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED PURSUANT TO SUCH BUSINESS
COMBINATION);

(II)           NO PERSON (OTHER THAN ONE OR MORE CURRENT DEBT HOLDER OR ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY ONE OR MORE
CURRENT DEBT HOLDER (OR A SYNDICATE OR GROUP IN WHICH ONE OR MORE OF SUCH
PERSONS, COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE TOTAL VOTING POWER OF
THE SUBJECT VOTING SECURITIES BENEFICIALLY OWNED BY SUCH SYNDICATE OR GROUP),
THE SURVIVING CORPORATION OR THE PARENT CORPORATION) IS OR BECOMES THE
BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN THIRTY-THREE AND
ONE-THIRD PERCENT (331/3%) OF THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING
SECURITIES ELIGIBLE TO ELECT DIRECTORS (OR THE EQUIVALENT) OF THE PARENT
CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING CORPORATION);
AND

(III)         AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF
THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING

6


--------------------------------------------------------------------------------


CORPORATION) FOLLOWING THE CONSUMMATION OF THE BUSINESS COMBINATION WERE
INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S APPROVAL OF THE EXECUTION OF THE
INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS COMBINATION.

It is the intent of the parties that if an event that would constitute a “Change
in Control” under this Agreement occurs at POAMI, a “Change in Control” shall
have occurred for the purpose of this Agreement.  Upon the occurrence of an
event described in the preceding sentence, unless the context otherwise
requires, for purposes of this Agreement, POAMI shall be substituted for the
defined term “the Company” in the definition of “Change in Control” together
with appropriate changes to other references in the definition of “Change in
Control” to give effect to the parties’ intent;


(E)           “CITICORP GROUP” MEANS CITIBANK INTERNATIONAL PLC, ANY FUND THAT
IS CONTROLLED BY THE FOREGOING AND, AS APPLICABLE, THEIR RESPECTIVE PARTNERS,
MEMBERS, SUBSIDIARIES AND AFFILIATES (INCLUDING WITHOUT LIMITATION, ANY OTHER
ENTITIES CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH ENTITIES), WHERE THE
ASSETS OF EACH SUCH PARTNER, MEMBER, SUBSIDIARY OR AFFILIATE PRIMARILY CONSIST
OF COMPANY VOTING SECURITIES AND/OR DEBT OF THE COMPANY OR POAMI.


(F)            “CURRENT DEBT HOLDERS” MEANS QUADRANGLE GROUP, CITICORP GROUP AND
MACKAY SHIELDS GROUP.


(G)           “DATE OF TERMINATION” MEANS:


(A)          IF EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED FOR DISABILITY,
30 DAYS AFTER NOTICE OF TERMINATION IS GIVEN (PROVIDED THAT EXECUTIVE SHALL NOT
HAVE RETURNED TO THE PERFORMANCE OF EXECUTIVE’S DUTIES ON A FULL-TIME BASIS
DURING SUCH 30 DAY PERIOD);


(B)           IF EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED BY THE COMPANY FOR
CAUSE OR BY EXECUTIVE FOR GOOD REASON, THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION;


(C)           IF EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED BY THE COMPANY FOR
ANY REASON OTHER THAN CAUSE, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION,
WHICH SHALL BE 90 DAYS AFTER THE NOTICE OF TERMINATION IS GIVEN, UNLESS AN
EARLIER DATE HAS BEEN EXPRESSLY AGREED TO BY EXECUTIVE IN WRITING;


(D)          IF EXECUTIVE’S EMPLOYMENT TERMINATES BY REASON OF DEATH, THE DATE
OF DEATH OF EXECUTIVE; OR


(E)           IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EXECUTIVE IN A
NON-QUALIFYING TERMINATION, THE DATE SPECIFIED IN EXECUTIVE’S NOTICE OF
TERMINATION, BUT NOT MORE THAN 30 DAYS AFTER THE NOTICE OF TERMINATION IS GIVEN,
UNLESS EXPRESSLY AGREED TO BY THE COMPANY IN WRITING.


(H)           “DISABILITY” MEANS TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE
COMPANY DUE TO EXECUTIVE’S ABSENCE FROM EXECUTIVE’S DUTIES WITH THE COMPANY ON A
FULL-TIME BASIS FOR AT LEAST ONE-HUNDRED-EIGHTY (180) CONSECUTIVE DAYS AS A
RESULT OF EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, UNLESS
WITHIN 30 DAYS AFTER NOTICE OF TERMINATION IS GIVEN TO

7


--------------------------------------------------------------------------------



EXECUTIVE FOLLOWING SUCH ABSENCE EXECUTIVE SHALL HAVE RETURNED TO THE FULL-TIME
PERFORMANCE OF EXECUTIVE’S DUTIES.


(I)            “GOOD REASON” SHALL MEAN TERMINATION OF EXECUTIVE’S EMPLOYMENT BY
EXECUTIVE BASED ON ANY OF THE FOLLOWING EVENTS:


(A)          ANY CHANGE IN THE DUTIES OR RESPONSIBILITIES (INCLUDING REPORTING
RESPONSIBILITIES) OF EXECUTIVE THAT IS INCONSISTENT IN ANY MATERIAL AND ADVERSE
RESPECT (WHICH MAY BE CUMULATIVE) WITH EXECUTIVE’S POSITION(S), DUTIES,
RESPONSIBILITIES OR STATUS WITH THE COMPANY (INCLUDING ANY ADVERSE DIMINUTION OF
SUCH DUTIES OR RESPONSIBILITIES), PROVIDED, HOWEVER, THAT GOOD REASON SHALL NOT
BE DEEMED TO OCCUR UPON A CHANGE IN DUTIES OR RESPONSIBILITIES (OTHER THAN
REPORTING RESPONSIBILITIES) THAT IS SOLELY AND DIRECTLY DUE TO THE COMPANY NO
LONGER BEING A PUBLICLY TRADED ENTITY;


(B)           THE FAILURE TO REAPPOINT OR REELECT EXECUTIVE TO ANY POSITION HELD
BY EXECUTIVE WITHOUT EXECUTIVE’S CONSENT;


(C)           A MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY OR POAMI
INCLUDING BUT NOT LIMITED TO REDUCTION IN EXECUTIVE’S ANNUAL BASE SALARY (AS
DEFINED IN SECTION 4(A)) OR OTHER REDUCTION IN MEDICAL, DENTAL, LIFE OR
DISABILITY BENEFITS (EXCEPT TO THE EXTENT SUCH REDUCTIONS APPLY CONSISTENTLY TO
ALL OTHER SENIOR EXECUTIVES); OR


(D)          THE RELOCATION BY THE COMPANY OF EXECUTIVE’S PRINCIPAL WORKPLACE
LOCATION MORE THAN 50 MILES FROM THE WORKPLACE LOCATION PRINCIPALLY USED BY
EXECUTIVE AS OF THE DATE HEREOF.

Executive must provide Notice of Termination of employment within
one-hundred-eighty (180) days following Executive’s knowledge of an event or
facts constituting Good Reason (or the last of such events or facts if
cumulative) or such event or facts shall not constitute Good Reason under this
Agreement.


(J)            “MACKAY GROUP” MEANS MACKAY SHIELDS, LLC AND ANY FUND THAT IS
CONTROLLED BY THE FOREGOING AND, AS APPLICABLE, THEIR RESPECTIVE PARTNERS,
MEMBERS, SUBSIDIARIES AND AFFILIATES (INCLUDING WITHOUT LIMITATION, ANY OTHER
ENTITIES CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH ENTITIES), WHERE THE
ASSETS OF EACH SUCH PARTNER, MEMBER, SUBSIDIARY OR AFFILIATE PRIMARILY CONSIST
OF COMPANY VOTING SECURITIES AND/OR DEBT OF THE COMPANY OR POAMI.


(K)           “NON-QUALIFYING TERMINATION” MEANS A TERMINATION OF EXECUTIVE’S
EMPLOYMENT UNDER ANY CIRCUMSTANCES NOT QUALIFYING AS A QUALIFYING TERMINATION,
INCLUDING WITHOUT LIMITATION ANY TERMINATION BY THE COMPANY FOR CAUSE, ANY
TERMINATION BY EXECUTIVE WITHOUT GOOD REASON OR FOR NO REASON AT ALL OR ANY
TERMINATION ON ACCOUNT OF DEATH, DISABILITY OR RETIREMENT.


(L)            “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE OF TERMINATION OF
EMPLOYMENT GIVEN BY ONE PARTY TO THE OTHER PARTY PURSUANT TO SECTION 16(B).


(M)          “POAMI” MEANS PROTECTION ONE ALARM MONITORING, INC., A DELAWARE
CORPORATION, AND ITS SUCCESSORS AND ASSIGNEES.

8


--------------------------------------------------------------------------------



(N)           “QUADRANGLE GROUP” MEANS QUADRANGLE GROUP LLC, POI ACQUISITION I,
INC., POI ACQUISITION, LLC, QUADRANGLE MASTER FUNDING LTD., ANY FUND THAT IS
CONTROLLED BY THE FOREGOING AND, AS APPLICABLE, THEIR RESPECTIVE PARTNERS,
MEMBERS, SUBSIDIARIES AND AFFILIATES (INCLUDING WITHOUT LIMITATION, ANY OTHER
ENTITIES CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH ENTITIES), WHERE THE
ASSETS OF EACH SUCH PARTNER, MEMBER, SUBSIDIARY OR AFFILIATE PRIMARILY CONSIST
OF COMPANY VOTING SECURITIES AND/OR DEBT OF THE COMPANY OR POAMI.


(O)           “QUALIFYING TERMINATION” MEANS A TERMINATION OF EXECUTIVE’S
EMPLOYMENT (I) BY THE COMPANY OTHER THAN FOR CAUSE, INCLUDING BY THE COMPANY
PROVIDING NOTICE OF NONRENEWAL OF THIS AGREEMENT OR (II) BY EXECUTIVE FOR GOOD
REASON.  TERMINATION OF EXECUTIVE’S EMPLOYMENT ON ACCOUNT OF DEATH, DISABILITY,
RETIREMENT SHALL NOT BE TREATED AS A QUALIFYING TERMINATION.


(P)           “RESTRUCTURING” MEANS SHALL MEAN ANY TRANSACTION OR SERIES OF
TRANSACTIONS THAT EFFECTUATES ANY REORGANIZATION, RECAPITALIZATION,
CONSOLIDATION, BUSINESS COMBINATION, MERGER, OR OTHER SIMILAR TRANSACTION OR ANY
TRANSACTION THAT EFFECTUATES ANY MATERIAL AMENDMENT TO, OR OTHER MATERIAL CHANGE
IN, THE COMPANY’S OR POAMI’S OBLIGATIONS OR INDEBTEDNESS FOR BORROWED MONEY AS
OF THE DATE HEREOF (INCLUDING ACCRUED OR ACCRETED INTEREST THEREON) EXCLUDING
CHANGES IN BENEFICIAL OWNERSHIP OF SUCH INDEBTEDNESS, BUT INCLUDING, WITHOUT
LIMITATION, (I) ANY AMENDMENT OR MODIFICATION TO THE COMPANY’S REVOLVING CREDIT
FACILITY, 7.375% SENIOR UNSECURED NOTES DUE 2005 OR 8.125% SENIOR SUBORDINATED
NOTES DUE 2009 OR THAT MODIFIES ANY MATERIAL PAYMENT TERM OR ANY MATERIAL
FINANCIAL OR OPERATING COVENANT OR THAT PROVIDES FOR A FORBEARANCE OF ANY
MATERIAL PAYMENT OBLIGATION OR MATERIAL COVENANT, IN EACH CASE, SUCH THAT AN
AMOUNT THAT OTHERWISE WOULD BE DUE AND PAYABLE (ACCORDING TO ITS TERMS, BY PUT,
UPON DEFAULT AND ACCELERATION OR OTHERWISE) IS DELAYED OR OTHERWISE EXTENDED FOR
AT LEAST TWELVE MONTHS OR THAT CONVERTS A MATERIAL AMOUNT OF THE COMPANY’S OR
POAMI’S OBLIGATIONS OR INDEBTEDNESS FOR BORROWED MONEY AS OF THE DATE HEREOF
(INCLUDING ACCRUED OR ACCRETED INTEREST THEREON) TO EQUITY AND/OR TO A SECURITY
JUNIOR TO THE CLAIM’S EXISTING PRIORITY OR IS OTHERWISE COMPROMISED, OR ANY CASH
TENDER OFFER OR ANY COMBINATION THEREOF; OR (II) (A) ANY MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION, BUSINESS COMBINATION OR OTHER TRANSACTION
PURSUANT TO WHICH THE COMPANY IS ACQUIRED BY, OR COMBINED WITH, ANY PERSON,
GROUP OF PERSONS, PARTNERSHIP, CORPORATION OR OTHER ENTITY OTHER THAN A CURRENT
DEBT HOLDER (AN “ACQUIROR”) OR (B) THE ACQUISITION, DIRECTLY OR INDIRECTLY BY AN
ACQUIROR (OR BY ONE OR MORE PERSONS ACTING TOGETHER WITH AN ACQUIROR PURSUANT TO
A WRITTEN AGREEMENT OR OTHERWISE), IN A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS, OF (X) ALL OR A PREPONDERANCE OF THE ASSETS OR OPERATIONS OF THE
COMPANY, OR ALL OR ANY MATERIAL PORTION OF ANY OPERATING DIVISION OF THE COMPANY
OR (Y) ALL, SUBSTANTIALLY ALL, OR A MAJORITY OF THE OUTSTANDING OR NEWLY ISSUED
SHARES OF THE COMPANY’S (OR ANY OF ITS SUBSIDIARY’S) CAPITAL STOCK (OR ANY
SECURITIES CONVERTIBLE INTO, OR OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE
SUCH CAPITAL STOCK); IN EACH CASE, WHETHER ACCOMPLISHED OUT-OF-COURT OR THROUGH
THE CONFIRMATION OF ANY PLAN OF REORGANIZATION PURSUANT TO SECTION 1129 OF THE
UNITED STATES BANKRUPTCY CODE, WHETHER THE REQUISITE CONSENTS WERE OBTAINED
IN-COURT OR OUT-OF-COURT.


(Q)           “RETIREMENT” MEANS EXECUTIVE’S TERMINATION OF HIS EMPLOYMENT ON OR
AFTER HIS ATTAINMENT OF AGE 65.


(R)            “SUBSIDIARY” MEANS ANY CORPORATION OR OTHER ENTITY IN WHICH THE
COMPANY HAS A DIRECT OR INDIRECT OWNERSHIP INTEREST OF 50% OR MORE OF THE TOTAL
COMBINED VOTING POWER OF

9


--------------------------------------------------------------------------------



THE THEN OUTSTANDING SECURITIES OR INTERESTS OF SUCH CORPORATION OR OTHER ENTITY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR IN WHICH THE COMPANY
HAS THE RIGHT TO RECEIVE 50% OR MORE OF THE DISTRIBUTION OF PROFITS OR 50% OR
MORE OF THE ASSETS UPON LIQUIDATION OR DISSOLUTION.


2.             EMPLOYMENT AND DUTIES.


(A)           TERM OF EMPLOYMENT.  THE COMPANY AGREES TO EMPLOY EXECUTIVE, AND
EXECUTIVE AGREES TO ENTER INTO EMPLOYMENT WITH THE COMPANY, IN ACCORDANCE WITH
THE TERMS AND PROVISIONS OF THIS AGREEMENT, FOR THE TERM OF THIS AGREEMENT.  THE
EXECUTION OF THIS AGREEMENT SHALL CONSTITUTE ACCEPTANCE BY EXECUTIVE AND THE
COMPANY THAT EXECUTIVE’S EMPLOYMENT SHALL NOT TERMINATE AS A RESULT OF ANY
CHANGE IN CONTROL PRIOR TO THE DATE HEREOF.  UPON TERMINATION OF EXECUTIVE’S
EMPLOYMENT (REGARDLESS OF WHETHER SUCH TERMINATION CONSTITUTES A QUALIFYING
TERMINATION OR NON-QUALIFYING TERMINATION), EXECUTIVE SHALL BE RELIEVED OF ANY
OBLIGATION TO CONTINUE TO PERFORM THE DUTIES DESCRIBED IN SECTION 2(B) EFFECTIVE
AS OF THE DATE OF TERMINATION.  THE TERMINATION OF THE EMPLOYMENT RELATIONSHIP
BY EITHER PARTY FOR ANY REASON OR FOR NO REASON AT ALL SHALL NOT CONSTITUTE A
BREACH OF THIS AGREEMENT, BUT CERTAIN OBLIGATIONS AND BENEFITS SHALL SURVIVE
SUCH TERMINATION OF EMPLOYMENT AS SET FORTH IN SECTION 19.


(B)           DUTIES.  DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT, EXECUTIVE SHALL SERVE AS SR. VICE PRESIDENT CUSTOMER OPERATIONS OF
THE COMPANY.  EXECUTIVE SHALL DEVOTE EXECUTIVE’S FULL BUSINESS TIME AND
ATTENTION TO THE AFFAIRS OF THE COMPANY AND HIS DUTIES AS ITS SR. VICE PRESIDENT
CUSTOMER OPERATIONS.  EXECUTIVE SHALL HAVE SUCH DUTIES AS ARE APPROPRIATE TO
EXECUTIVE’S POSITION AS SR. VICE PRESIDENT CUSTOMER OPERATIONS, WILL BE
RESPONSIBLE FOR PLANNING, ORGANIZING, MONITORING AND DIRECTING CUSTOMER
OPERATIONS, ENSURING THAT SERVICE LEVELS, QUALITY, PRODUCTIVITY AND FINANCIAL
GOALS ARE ACHIEVED IN A 24-HOUR ENVIRONMENT, DEVELOPING MANAGEMENT STAFF TO
OVERSEE DAY TO DAY OPERATIONS AND SHALL HAVE SUCH AUTHORITY AS REQUIRED TO
ENABLE EXECUTIVE TO PERFORM THESE DUTIES.  CONSISTENT WITH THE FOREGOING,
EXECUTIVE SHALL COMPLY WITH ALL REASONABLE INSTRUCTIONS OF THE CHIEF EXECUTIVE
OFFICER AND BOARD OF DIRECTORS OF THE COMPANY.  EXECUTIVE SHALL REPORT TO THE
CHIEF EXECUTIVE OFFICER.  IN ADDITION, DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE MAY SERVE AS AN OFFICER AND/OR
DIRECTOR OF A SUBSIDIARY OR SUBSIDIARIES IF REQUESTED TO DO SO BY THE BOARD. 
EXECUTIVE MAY RESIGN FROM THE BOARD OF DIRECTORS OF ANY SUBSIDIARIES AT ANY TIME
IN HIS SOLE AND ABSOLUTE DISCRETION.


3.             TERM OF AGREEMENT.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON
THE DATE OF THIS AGREEMENT AND SHALL CONTINUE UNTIL THE EARLIER OF (I) THE FIRST
ANNIVERSARY OF THE DATE OF THIS AGREEMENT OR (II) THE DATE OF TERMINATION THAT
RESULTS FROM A QUALIFYING TERMINATION OR NON-QUALIFYING TERMINATION.  IF THIS
AGREEMENT REMAINS IN EFFECT THROUGH THE FIRST ANNIVERSARY OF THE DATE OF THIS
AGREEMENT, IT SHALL THEREAFTER BE AUTOMATICALLY EXTENDED FOR AN INDEFINITE
NUMBER OF ONE (1) YEAR PERIODS UNLESS EITHER PARTY SENDS WRITTEN NOTICE TO THE
OTHER PARTY OF ITS INTENTION NOT TO RENEW AT LEAST THIRTY (30) DAYS PRIOR TO
EXPIRATION OF SAID TERM.  IF THE ELECTION NOT TO RENEW IS MADE, THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT FOR THE REMAINING ORIGINAL TERM AND ANY
EXTENSION PERIODS THEREAFTER IF THE ORIGINAL TERM HAS BEEN RENEWED.  THE
ORIGINAL TERM AND ANY RENEWAL PERIODS THEREAFTER ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “TERM.”  CERTAIN OBLIGATIONS AND BENEFITS SHALL SURVIVE THE
EXPIRATION OF THE TERM AS SET FORTH IN SECTION 19.

10


--------------------------------------------------------------------------------



4.     BASE SALARY AND BENEFITS.


(A)           BASE SALARY.  DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE AN ANNUAL BASE SALARY (“ANNUAL
BASE SALARY”) AT AN ANNUAL RATE EQUAL TO NOT LESS THAN ONE HUNDRED SEVENTY FIVE
THOUSAND AND NO/100 DOLLARS ($175,000.00), WHICH SHALL BE REVIEWED ANNUALLY BY
THE BOARD OR THE COMPENSATION COMMITTEE OF THE BOARD.  EXECUTIVE’S ANNUAL BASE
SALARY SHALL BE PAID IN ACCORDANCE WITH THE STANDARD PRACTICES FOR OTHER SENIOR
CORPORATE EXECUTIVES OF THE COMPANY.


(B)           BONUSES.  EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE ANNUALLY OR
OTHERWISE ANY BONUS AWARDS, WHETHER PAYABLE IN CASH, SHARES OF COMMON STOCK OF
THE COMPANY OR OTHERWISE, WHICH THE COMPANY, THE BOARD, THE COMPENSATION
COMMITTEE OF THE BOARD OR SUCH OTHER AUTHORIZED COMMITTEE OF THE BOARD
DETERMINES TO AWARD OR GRANT; PROVIDED, HOWEVER, THAT EXECUTIVE SHALL
PARTICIPATE UNDER A SHORT-TERM INCENTIVE PLAN (SUBJECT TO ITS TERMS WHICH SHALL
BE REASONABLY DETERMINED BY THE BOARD AND BASED ON TARGETS THAT ARE REASONABLY
ATTAINABLE) EACH YEAR.


(C)           BENEFIT PROGRAMS.  DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT
UNDER THIS AGREEMENT, EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ALL EMPLOYEE
BENEFIT PLANS AND PROGRAMS OF THE COMPANY FROM TIME TO TIME IN EFFECT FOR THE
BENEFIT OF SENIOR EXECUTIVES OF THE COMPANY (SUBJECT TO MEETING GENERALLY
APPLICABLE PARTICIPATION REQUIREMENTS UNDER THE APPLICABLE PLAN OR PROGRAM),
INCLUDING, BUT NOT LIMITED TO, RETENTION PLANS, STOCK OPTION PLANS, RESTRICTED
STOCK GRANTS, 401(K) PLANS, GROUP LIFE INSURANCE, HOSPITALIZATION AND SURGICAL
AND MAJOR MEDICAL COVERAGES, SICK LEAVE, EMPLOYEE STOCK PURCHASE PLANS, CAR
ALLOWANCES, VACATIONS AND HOLIDAYS, LONG-TERM DISABILITY, AND SUCH OTHER
BENEFITS AS ARE OR MAY BE MADE AVAILABLE FROM TIME TO TIME TO SENIOR EXECUTIVES
OF THE COMPANY.  FOR PURPOSES OF THIS SECTION 4(C), THE TERM “THE COMPANY” SHALL
ALSO INCLUDE POAMI.   IF THERE IS A SALE IN AN UNDERWRITTEN PUBLIC OFFERING
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OF COMPANY VOTING
SECURITIES HAVING AN AGGREGATE OFFERING VALUE OF AT LEAST $40 MILLION, ALL OF
EXECUTIVE’S AWARDS (AS DEFINED BELOW) WILL FULLY VEST, ALL RESTRICTIONS ON SUCH
AWARDS SHALL LAPSE AND THE MAXIMUM LEVEL OF ACHIEVEMENT OF ALL PERFORMANCE
CRITERIA WITH RESPECT TO SUCH AWARDS SHALL BE DEEMED FULLY SATISFIED.  IN THE
CASE OF STOCK OPTIONS OR ANY OTHER EQUITY BASED AWARDS IN THE NATURE OF A RIGHT
THAT MAY BE EXERCISED, SUCH STOCK OPTIONS AND OTHER EQUITY BASED AWARDS SHALL
REMAIN EXERCISABLE FOR THREE YEARS AFTER THE DATE OF TERMINATION.


(D)           BUSINESS EXPENSES AND PERQUISITES.  EXECUTIVE SHALL BE REIMBURSED
FOR ALL REASONABLE EXPENSES INCURRED BY EXECUTIVE IN CONNECTION WITH THE CONDUCT
OF THE BUSINESS OF THE COMPANY (INCLUDING REASONABLE TRAVEL EXPENSES), PROVIDED
EXECUTIVE PROPERLY ACCOUNTS THEREFOR IN ACCORDANCE WITH THE COMPANY’S POLICIES.
DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE
SHALL ALSO BE ENTITLED TO SUCH OTHER PERQUISITES AS ARE CUSTOMARY FOR SENIOR
EXECUTIVES OF THE COMPANY.


(E)           OFFICE AND SERVICES FURNISHED.  DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT, THE COMPANY SHALL MAKE AVAILABLE TO EXECUTIVE
OFFICE SPACE, SECRETARIAL ASSISTANCE AND SUCH OTHER FACILITIES AND SERVICES AS
SHALL BE SUITABLE TO EXECUTIVE’S POSITION AND ADEQUATE FOR THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER.

11


--------------------------------------------------------------------------------



(F)            RETENTION BONUS.  EXECUTIVE WILL RECEIVE TWO RETENTION BONUSES
EACH IN AN AMOUNT EQUAL TO 50% OF EXECUTIVE’S ANNUAL BASE SALARY (WITH SUCH
ANNUAL BASE SALARY TO BE DETERMINED AS OF THE DATE SUCH BONUS IS PAID)
(“RETENTION BONUS”).  THE FIRST RETENTION BONUS SHALL BE PAYABLE IF HE REMAINS
CONTINUOUSLY EMPLOYED BY THE COMPANY FROM THE DATE HEREOF THROUGH THE EARLIER OF
THE DATE OF THE CONSUMMATION OF THE RESTRUCTURING OR DECEMBER 31, 2004 OR, IF
PRIOR TO THE CONSUMMATION OF THE RESTRUCTURING OR SUCH DATE, AS APPLICABLE, (I)
HE IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE, (II) HE RESIGNS HIS
EMPLOYMENT BECAUSE OF GOOD REASON OR (III) THE COMPANY DOES NOT RENEW THE
AGREEMENT UPON EXPIRATION OF THE TERM.  THE SECOND RETENTION BONUS SHALL BE
PAYABLE IF HE REMAINS CONTINUOUSLY EMPLOYED BY THE COMPANY FROM THE DATE HEREOF
THROUGH THE EARLIER OF THE DATE OF THE CONSUMMATION OF THE RESTRUCTURING OR
DECEMBER 31, 2005 OR, IF PRIOR TO THE CONSUMMATION OF THE RESTRUCTURING OR SUCH
DATE, AS APPLICABLE, (I) HE IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE,
(II) HE RESIGNS HIS EMPLOYMENT BECAUSE OF GOOD REASON OR (III) THE COMPANY DOES
NOT RENEW THE AGREEMENT UPON EXPIRATION OF THE TERM.  PAYMENT OF ANY AMOUNT
PURSUANT TO THIS PARAGRAPH SHALL NOT REDUCE ANY OTHER PAYMENTS OR BENEFITS TO
WHICH EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT.  SHOULD THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY AGREE TO FORGO ANY PORTION OF HIS RETENTION BONUS FOR ANY
REASON AT ANY TIME, EXECUTIVE AGREES TO FORGO THE SAME PERCENTAGE OF HIS
RETENTION BONUS.


5.             PAYMENTS UPON TERMINATION OF EMPLOYMENT.


(A)           QUALIFYING TERMINATION.  IF THE EMPLOYMENT OF EXECUTIVE TERMINATES
PURSUANT TO A QUALIFYING TERMINATION, THEN:


(A)          WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION,
THE COMPANY SHALL PAY TO EXECUTIVE A LUMP-SUM CASH PAYMENT EQUAL TO THE SUM OF

(I)            EXECUTIVE’S ANNUAL BASE SALARY PAYABLE THROUGH THE DATE OF
TERMINATION;

(II)           BONUS AMOUNTS PAYABLE TO EXECUTIVE FOR PRIOR FISCAL YEARS (TO THE
EXTENT NOT PREVIOUSLY PAID);

(III)         BONUS AMOUNTS NOT PAID TO EXECUTIVE AS A RESULT OF EXECUTIVE’S
ELECTION TO DEFER PAYMENT;

(IV)         A PRO RATA PORTION OF EXECUTIVE’S ANNUAL BONUS FOR THE FISCAL YEAR
IN WHICH THE DATE OF TERMINATION OCCURS (TO THE EXTENT NOT PREVIOUSLY PAID) IN
AN AMOUNT AT LEAST EQUAL TO (1) EXECUTIVE’S BONUS AMOUNT MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN A FISCAL YEAR IN WHICH
THE DATE OF TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE
DENOMINATOR OF WHICH IS THREE HUNDRED SIXTY-FIVE (365), AND REDUCED BY (2) ANY
AMOUNTS PAID TO EXECUTIVE FROM THE COMPANY’S ANNUAL INCENTIVE PLAN FOR THE
FISCAL YEAR IN WHICH THE DATE OF TERMINATION OCCURS; AND

(V)           THE CASH EQUIVALENT OF ANY ACCRUED PAID TIME OFF; IN EACH CASE TO
THE EXTENT NOT ALREADY PAID.

12


--------------------------------------------------------------------------------



(B)           WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION,
THE COMPANY SHALL PAY TO EXECUTIVE A CASH LUMP-SUM EQUAL TO THE SUM OF
EXECUTIVE’S HIGHEST ANNUAL BASE SALARY DURING THE 12-MONTH PERIOD IMMEDIATELY
PRIOR TO THE DATE OF TERMINATION, PLUS EXECUTIVE’S BONUS AMOUNT; PROVIDED,
HOWEVER, IF A NOTICE OF TERMINATION IS GIVEN BY THE COMPANY OR EXECUTIVE WITHIN
FOUR MONTHS PRIOR TO A CHANGE IN CONTROL OR ONE YEAR FOLLOWING A CHANGE OF
CONTROL, THE COMPANY SHALL PAY EXECUTIVE AN ADDITIONAL LUMP-SUM CASH PAYMENT
EQUAL TO (X) .99 TIMES EXECUTIVE’S HIGHEST ANNUAL BASE SALARY DURING THE
12-MONTH PERIOD IMMEDIATELY PRIOR TO THE DATE OF TERMINATION PLUS (Y) .99 TIMES
EXECUTIVE’S BONUS AMOUNT;


(C)           THE COMPANY SHALL CONTINUE, FOR A PERIOD OF ONE (1) YEAR (OR TWO
(2) YEARS IN THE EVENT EXECUTIVE IS ENTITLED TO PAYMENTS UNDER SECTIONS
5(A)(B)(X) AND (Y)) FOLLOWING EXECUTIVE’S DATE OF TERMINATION, TO PROVIDE
EXECUTIVE (AND EXECUTIVE’S DEPENDENTS, IF APPLICABLE) WITH SUBSTANTIALLY SIMILAR
LEVELS OF MEDICAL, DENTAL, AND LIFE INSURANCE BENEFITS UPON SUBSTANTIALLY
SIMILAR TERMS AND CONDITIONS AS EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE IF
HE HAD CONTINUED IN EMPLOYMENT; PROVIDED, THAT, IF EXECUTIVE CANNOT CONTINUE TO
PARTICIPATE IN THE COMPANY BENEFIT PLANS PROVIDING SUCH BENEFITS, THE COMPANY
SHALL OTHERWISE PROVIDE, AT THE COMPANY’S OPTION, (I) SUCH BENEFITS ON A
SUBSTANTIALLY SIMILAR BASIS AS IF CONTINUED PARTICIPATION HAD BEEN PERMITTED
THROUGH THE COMPANY’S BENEFIT PLANS (THE “CONTINUED BENEFIT PLANS”) OR (II) A
LUMP-SUM CASH PAYMENT BASED ON THE COST OF PREMIUMS COMPARABLE TO THOSE THAT
WOULD BE REQUIRED TO RECEIVE SUCH BENEFITS ON A SUBSTANTIALLY SIMILAR BASIS PLUS
THE AMOUNT OF ANY CONVERSION FEES REQUIRED TO CONVERT FROM GROUP COVERAGE TO
INDIVIDUAL COVERAGE UNDER THE COMPANY’S EXISTING BENEFIT PLANS (THE “BENEFITS
LUMP-SUM PAYMENT”).  IF THE COMPANY ELECTS TO PROVIDE EXECUTIVE WITH CONTINUED
BENEFIT PLANS, EXECUTIVE SHALL COOPERATE WITH THE COMPANY AND EACH PROVIDER OF
ANY SUCH CONTINUED BENEFIT PLAN IN ORDER FOR THE COMPANY TO OBTAIN SUCH
CONTINUED BENEFIT PLANS FOR EXECUTIVE, WHICH COOPERATION SHALL INCLUDE BUT NOT
BE LIMITED TO PROVIDING COPIES OF MEDICAL RECORDS AND OTHER INFORMATION REQUIRED
BY ANY PROVIDER OF SUCH CONTINUED BENEFIT PLAN AND UNDERGOING ONE OR MORE
PHYSICAL EXAMINATIONS.  IF THE COMPANY ELECTS TO PROVIDE EXECUTIVE WITH THE
BENEFITS LUMP-SUM PAYMENT, THE COMPANY SHALL NOTIFY EXECUTIVE OF ITS INTENTION
TO MAKE THIS ELECTION NOT LATER THAN 90 DAYS PRIOR TO THE DATE ON WHICH
EXECUTIVE’S COVERAGE UNDER EXISTING BENEFIT PLANS WILL EXPIRE, AND IF, WITHIN
60 DAYS AFTER EXECUTIVE RECEIVES SUCH NOTIFICATION FROM THE COMPANY, EXECUTIVE
PRESENTS THE COMPANY WITH ONE OR MORE BENEFIT PLANS THAT EXECUTIVE HAS OBTAINED
OR INTENDS TO OBTAIN THAT PROVIDE BENEFITS ON A SUBSTANTIALLY SIMILAR BASIS AS
THE BENEFITS PROVIDED TO EXECUTIVE PRIOR TO THE DATE OF TERMINATION (AND
ACKNOWLEDGMENT FROM THE PROVIDER OF SUCH BENEFIT PLANS THAT SUCH BENEFIT PLANS
HAVE BEEN OR CAN BE OBTAINED BY EXECUTIVE ON THOSE TERMS, INCLUDING, WITHOUT
LIMITATION, AT LEAST SUBSTANTIALLY SIMILAR SCOPE OF COVERAGE, SUBSTANTIALLY
SIMILAR DEDUCTIBLES AND SUBSTANTIALLY SIMILAR CO-PAYMENTS), THEN THE BENEFITS
LUMP-SUM PAYMENT SHALL BE MADE BASED ON THE PREMIUMS PLUS ANY OTHER
ADMINISTRATIVE FEES (EXCEPT CO-PAYMENTS) CHARGED BY THE COMPANY OFFERING SUCH
PLANS.  IF THE COMPANY ELECTS TO PROVIDE EXECUTIVE WITH THE BENEFITS LUMP-SUM
PAYMENT AND IT IS DETERMINED BY THE COMPANY THAT ANY PORTION OF THE BENEFITS
LUMP-SUM PAYMENT CONSTITUTES TAXABLE WAGES FOR FEDERAL INCOME AND/OR EMPLOYMENT
TAX PURPOSES, THE COMPANY AGREES TO PAY EXECUTIVE AN ADDITIONAL AMOUNT (THE
“BENEFITS GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY EXECUTIVE FROM
THE BENEFIT LUMP-SUM PAYMENT AND THE BENEFITS

13


--------------------------------------------------------------------------------



GROSS-UP PAYMENT, AFTER REDUCTION FOR ANY FEDERAL, STATE AND LOCAL INCOME AND
EMPLOYMENT TAXES ON THE BENEFITS LUMP-SUM PAYMENT AND THE BENEFITS GROSS-UP
PAYMENT, SHALL EQUAL THE BENEFITS LUMP-SUM PAYMENT.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT EXECUTIVE BECOMES REEMPLOYED WITH ANOTHER EMPLOYER AND
BECOMES ELIGIBLE TO RECEIVE BENEFITS FROM SUCH EMPLOYER, THE BENEFITS DESCRIBED
HEREIN SHALL BE SECONDARY TO SUCH BENEFITS DURING THE PERIOD OF EXECUTIVE’S
ELIGIBILITY, BUT ONLY TO THE EXTENT THAT THE COMPANY REIMBURSES EXECUTIVE FOR
ANY INCREASED COST AND PROVIDES ANY ADDITIONAL BENEFITS NECESSARY TO GIVE
EXECUTIVE THE BENEFITS PROVIDED HEREUNDER; AND


(D)          ALL OUTSTANDING STOCK OPTIONS, RESTRICTED STOCK AND OTHER EQUITY
BASED AWARDS (COLLECTIVELY, “AWARDS”) SHALL FULLY VEST, ALL RESTRICTIONS ON SUCH
AWARDS SHALL LAPSE AND THE MAXIMUM LEVEL OF ACHIEVEMENT OF ALL PERFORMANCE
CRITERIA WITH RESPECT TO SUCH AWARDS SHALL BE DEEMED FULLY SATISFIED.  IN THE
CASE OF STOCK OPTIONS OR ANY OTHER EQUITY BASED AWARDS IN THE NATURE OF A RIGHT
THAT MAY BE EXERCISED, SUCH STOCK OPTIONS AND OTHER EQUITY BASED AWARDS SHALL
REMAIN EXERCISABLE FOR THREE YEARS AFTER THE DATE OF TERMINATION.


(B)           NON-QUALIFYING TERMINATION.  IF THE EMPLOYMENT OF EXECUTIVE
TERMINATES PURSUANT TO A NON-QUALIFYING TERMINATION, THEN THE COMPANY SHALL PAY
TO EXECUTIVE WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, A
LUMP-SUM CASH PAYMENT EQUAL TO THE SUM OF (I) EXECUTIVE’S ANNUAL BASE SALARY
PAYABLE THROUGH THE DATE OF TERMINATION; (II) BONUS AMOUNTS EARNED BY EXECUTIVE
AND DECLARED AND APPROVED BY THE BOARD; AND (III) THE CASH EQUIVALENT OF ANY
ACCRUED PAID TIME OFF; IN EACH CASE TO THE EXTENT NOT ALREADY PAID.  THE COMPANY
MAY MAKE SUCH ADDITIONAL PAYMENTS AND PROVIDE SUCH ADDITIONAL BENEFITS TO
EXECUTIVE AS THE COMPANY AND EXECUTIVE MAY AGREE IN WRITING.


6.     EXCISE TAX GROSS UP.


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT THAT IT SHALL BE DETERMINED THAT THE VESTING OF AWARDS, AGGREGATE PAYMENTS
OR DISTRIBUTIONS BY THE COMPANY OR ITS AFFILIATED COMPANIES TO OR FOR THE
BENEFIT OF EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE
PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE BUT DETERMINED WITHOUT
REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION 6 (A “PAYMENT”),
CONSTITUTE “PARACHUTE PAYMENTS” (AS SUCH TERM IS DEFINED UNDER SECTION 280G OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR ANY SUCCESSOR
PROVISION, AND THE REGULATIONS PROMULGATED THEREUNDER (COLLECTIVELY, “SECTION
280G”)) THE AGGREGATE PRESENT VALUE OF WHICH EQUALS OR EXCEEDS THREE TIMES
EXECUTIVE’S “BASE AMOUNT” (AS SUCH TERM IS DEFINED UNDER SECTION 280G) AND ARE
THEREFORE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE OR ANY
SUCCESSOR PROVISION (COLLECTIVELY, “SECTION 4999”) OR ANY INTEREST, PENALTIES OR
ADDITIONS TO TAX WITH RESPECT TO SUCH EXCISE TAX (THE TOTAL EXCISE TAX, TOGETHER
WITH ANY INTEREST, PENALTIES OR ADDITIONS TO TAX, ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “EXCISE TAX”)), THEN EXECUTIVE SHALL BE ENTITLED TO RECEIVE
AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER
PAYMENT BY EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED
WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY FEDERAL, STATE
OR LOCAL INCOME AND EMPLOYMENT TAXES AND EXCISE TAX (AND ANY INTEREST AND
PENALTIES IMPOSED WITH RESPECT TO ANY SUCH TAXES) IMPOSED UPON THE GROSS-UP
PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE
TAX IMPOSED UPON THE PAYMENTS.  NOTWITHSTANDING THE FOREGOING,

14


--------------------------------------------------------------------------------



EXECUTIVE AGREES TO REDUCE THE AGGREGATE AMOUNT OF ANY PAYMENTS THAT CONSTITUTE
“PARACHUTE PAYMENTS” TO THE EXTENT NECESSARY SO THAT SUCH PAYMENTS DO NOT EQUAL
OR EXCEED THREE TIMES EXECUTIVE ‘ S “BASE AMOUNT”  (AND THEREFORE  ARE NOT 
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999); PROVIDED, HOWEVER, THAT
EXECUTIVE SHALL NOT BE REQUIRED TO MAKE ANY SUCH REDUCTION IF THE REDUCTION
NECESSARY TO CAUSE SUCH PAYMENTS NOT TO EQUAL OR EXCEED THREE TIMES EXECUTIVE’S
“BASE AMOUNT” IS MORE THAN $100,000.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 6(C) HEREOF, ALL
DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 6, INCLUDING WHETHER AND
WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT AND
THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE
BY THE COMPANY’S PUBLIC ACCOUNTING FIRM (THE “ACCOUNTING FIRM”) WHICH SHALL
PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND EXECUTIVE
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM EXECUTIVE THAT
THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY. 
IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR AUDITOR FOR
THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE IN CONTROL, EXECUTIVE MAY
APPOINT ANOTHER NATIONALLY RECOGNIZED PUBLIC ACCOUNTING FIRM TO MAKE THE
DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE DEEMED TO
BE THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM
SHALL BE BORNE SOLELY BY THE COMPANY. ANY GROSS-UP PAYMENT, AS DETERMINED
PURSUANT TO THIS SECTION 6, SHALL BE PAID BY THE COMPANY TO EXECUTIVE WITHIN
FIVE (5) DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION (IT BEING
UNDERSTOOD, HOWEVER, THAT THE GROSS UP PAYMENT MAY, IF PERMITTED BY LAW, BE PAID
DIRECTLY TO THE APPLICABLE TAXING AUTHORITIES).  IF THE ACCOUNTING FIRM
DETERMINES THAT NO EXCISE TAX IS PAYABLE BY EXECUTIVE, IT SHALL FURNISH
EXECUTIVE WITH A WRITTEN OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON
EXECUTIVE’S APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT RESULT IN THE
IMPOSITION OF A NEGLIGENCE OR SIMILAR PENALTY.  ANY DETERMINATION BY THE
ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND EXECUTIVE.  AS A RESULT OF
THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE BY
THE COMPANY (“UNDERPAYMENT”), OR THAT GROSS-UP PAYMENTS WILL HAVE BEEN MADE BY
THE COMPANY WHICH SHOULD NOT HAVE BEEN MADE (“OVERPAYMENT”), CONSISTENT WITH THE
CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN EITHER SUCH EVENT, THE
ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT OR OVERPAYMENT
THAT HAS OCCURRED.  IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT
TO SECTION 6(C) AND EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY
EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT
THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE
COMPANY TO OR FOR THE BENEFIT OF EXECUTIVE.  IN THE CASE OF AN OVERPAYMENT,
EXECUTIVE SHALL, AT THE DIRECTION AND EXPENSE OF THE COMPANY, TAKE SUCH STEPS AS
ARE REASONABLY NECESSARY (INCLUDING, IF REASONABLE, THE FILING OF RETURNS AND
CLAIMS FOR REFUND), AND OTHERWISE REASONABLY COOPERATE WITH THE COMPANY TO
CORRECT SUCH OVERPAYMENT; PROVIDED, HOWEVER, THAT (I) EXECUTIVE SHALL NOT IN ANY
EVENT BE OBLIGATED TO RETURN TO THE COMPANY AN AMOUNT GREATER THAN THE NET
AFTER-TAX PORTION OF THE OVERPAYMENT THAT HE HAS RETAINED OR HAS RECOVERED AS A
REFUND FROM THE APPLICABLE TAXING AUTHORITIES AND (II) THIS PROVISION SHALL BE
INTERPRETED IN A MANNER CONSISTENT WITH THE INTENT OF SECTION 6(A) HEREOF TO
MAKE EXECUTIVE WHOLE, ON AN AFTER-TAX BASIS, FROM THE APPLICATION OF SECTION
4999.


(C)           EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE
INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE A PAYMENT BY THE
COMPANY, OR A CHANGE IN THE

15


--------------------------------------------------------------------------------



AMOUNT OF THE PAYMENT BY THE COMPANY OF, THE GROSS-UP PAYMENT.  SUCH
NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE AFTER EXECUTIVE IS INFORMED
IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE COMPANY OF THE NATURE OF SUCH
CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID; PROVIDED THAT
THE FAILURE TO GIVE ANY NOTICE PURSUANT TO THIS SECTION 6(C) SHALL NOT IMPAIR
EXECUTIVE’S RIGHTS UNDER THIS SECTION 6 EXCEPT TO THE EXTENT THE COMPANY IS
MATERIALLY PREJUDICED THEREBY.  EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE 30-DAY PERIOD FOLLOWING THE DATE ON WHICH EXECUTIVE GIVES SUCH
NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY
PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES
EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO
CONTEST SUCH CLAIM, EXECUTIVE SHALL:


(I)            GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM,


(II)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,


(III)          COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM, AND


(IV)          PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BEAR AND PAY DIRECTLY ALL
COSTS AND EXPENSES (INCLUDING ADDITIONAL INTEREST, PENALTIES OR ADDITIONS TO
TAX) INCURRED IN CONNECTION WITH SUCH CONTEST AND SHALL INDEMNIFY AND HOLD
EXECUTIVE HARMLESS, ON AN AFTER-TAX BASIS, FOR ANY EXCISE TAX OR INCOME,
EMPLOYMENT OR OTHER TAX (INCLUDING INTEREST, PENALTIES OR ADDITIONS TO TAX WITH
RESPECT THERETO) IMPOSED AS A RESULT OF SUCH REPRESENTATION AND PAYMENT OF COSTS
AND EXPENSES.  WITHOUT LIMITATION ON THE FOREGOING PROVISIONS OF THIS SECTION
6(C) HEREOF, THE COMPANY SHALL CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH
SUCH CONTEST AND, AT ITS SOLE OPTION, MAY PURSUE OR FORGO ANY AND ALL
ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE TAXING
AUTHORITY IN RESPECT OF SUCH CLAIM AND MAY, AT ITS SOLE OPTION, EITHER DIRECT
EXECUTIVE TO PAY THE TAX CLAIMED AND SUE FOR A REFUND OR CONTEST THE CLAIM IN
ANY PERMISSIBLE MANNER, AND EXECUTIVE AGREES TO PROSECUTE SUCH CONTEST TO A
DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL, IN A COURT OF INITIAL
JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE COMPANY SHALL
DETERMINE; PROVIDED FURTHER, THAT IF THE COMPANY DIRECTS EXECUTIVE TO PAY SUCH
CLAIM AND SUE FOR A REFUND, THE COMPANY SHALL ADVANCE THE AMOUNT OF SUCH PAYMENT
TO EXECUTIVE ON AN INTEREST-FREE BASIS AND SHALL INDEMNIFY AND HOLD EXECUTIVE
HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE TAX OR INCOME, EMPLOYMENT OR
OTHER TAX (INCLUDING INTEREST, PENALTIES OR ADDITIONS TO TAX WITH RESPECT TO ANY
SUCH TAXES) IMPOSED WITH RESPECT TO SUCH ADVANCE OR WITH RESPECT TO ANY IMPUTED
INCOME WITH RESPECT TO SUCH ADVANCE; AND PROVIDED FURTHER, THAT ANY EXTENSION OF
THE STATUTE OF LIMITATIONS RELATING TO PAYMENT OF TAXES FOR THE TAXABLE YEAR OF
EXECUTIVE WITH RESPECT TO WHICH SUCH CONTESTED AMOUNT IS CLAIMED TO BE DUE IS
LIMITED SOLELY TO SUCH CONTESTED AMOUNT.  FURTHERMORE, THE COMPANY’S CONTROL OF
THE CONTEST SHALL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT
WOULD BE PAYABLE HEREUNDER AND EXECUTIVE SHALL BE ENTITLED TO SETTLE OR

16


--------------------------------------------------------------------------------



CONTEST, AS THE CASE MAY BE, ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE
SERVICE OR ANY OTHER TAXING AUTHORITY.


(D)           IF, AFTER THE RECEIPT BY EXECUTIVE OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SECTION 6(C) HEREOF, EXECUTIVE BECOMES ENTITLED TO RECEIVE,
AND RECEIVES, ANY REFUND WITH RESPECT TO SUCH CLAIM, EXECUTIVE SHALL (SUBJECT TO
THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 6(C) HEREOF) PROMPTLY
PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT BY
EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 6(C), A
DETERMINATION IS MADE THAT EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND WITH
RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF
ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF THIRTY
(30) DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND
SHALL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE SHALL OFFSET,
TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID.


7.             NON-COMPETITION.  EXECUTIVE HEREBY ACKNOWLEDGES THAT THE SERVICES
WHICH HE WILL PERFORM FOR THE COMPANY ARE OF A SPECIAL AND UNIQUE NATURE, AND
THAT THE COMPANY WOULD FIND IT EXTREMELY DIFFICULT OR IMPOSSIBLE TO REPLACE
EXECUTIVE.  ACCORDINGLY, EXECUTIVE AGREES THAT, IN CONSIDERATION OF THIS
AGREEMENT AND THE PAYMENTS TO BE RECEIVED BY HIM HEREUNDER, FROM AND AFTER THE
DATE HEREOF THROUGH THE PERIOD DURING WHICH EXECUTIVE CONTINUES TO BE EMPLOYED
BY THE COMPANY AND FOLLOWING TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY
REASON UNTIL THE FIRST ANNIVERSARY (OR THE SECOND ANNIVERSARY IN THE EVENT
EXECUTIVE IS ENTITLED TO PAYMENTS UNDER SECTIONS 5(A)(B)(X) AND (Y)) OF SUCH
TERMINATION OF EMPLOYMENT (THE “NON-COMPETITION PERIOD”), EXECUTIVE SHALL NOT,
DIRECTLY OR INDIRECTLY, OWN, MANAGE, OPERATE, JOIN, CONTROL OR PARTICIPATE IN
THE OWNERSHIP, MANAGEMENT, OPERATION OR CONTROL OF, OR BE CONNECTED AS A
DIRECTOR, OFFICER, EMPLOYEE, PARTNER, LENDER, CONSULTANT OR OTHERWISE
(“PARTICIPATE” OR A “PARTICIPATION”) WITH ANY COMPETITOR (AS HEREINAFTER
DEFINED), EXCEPT WITH THE COMPANY’S PRIOR WRITTEN CONSENT.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “COMPETITOR” SHALL MEAN ANY ENTITY ENGAGED IN THE BUSINESS
OF PROVIDING PROPERTY MONITORING SERVICES WITH REVENUE IN EXCESS OF ONE HUNDRED
SIXTY MILLION DOLLARS ($160,000,000) DURING THE MOST RECENT TWELVE (12) MONTH
PERIOD FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE, INCLUDING WITHOUT
LIMITATION, ADT SECURITY SERVICES, BRINK’S HOME SECURITY, INC., HONEYWELL
SECURITY MONITORING, INC. AND THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES AND
SUCCESSORS.  NOTHING IN THIS SECTION SHALL PROHIBIT EXECUTIVE FROM OWNING FOR
INVESTMENT PURPOSES AN AGGREGATE OF UP TO 3% OF THE PUBLICLY TRADED SECURITIES
OF ANY CORPORATION LISTED ON THE NEW YORK STOCK EXCHANGE OR AMERICAN STOCK
EXCHANGE OR WHOSE SECURITIES ARE QUOTED ON THE NASDAQ NATIONAL MARKET. 
NOTWITHSTANDING ANYTHING WHICH MAY BE TO THE CONTRARY HEREIN, EXECUTIVE SHALL
NOT BE REQUIRED TO CEASE PARTICIPATION IN ANY BUSINESS OR ORGANIZATION WHICH
BEGINS TO COMPETE WITH THE  COMPANY SUBSEQUENT TO THE TIME EXECUTIVE COMMENCES
SUCH PARTICIPATION, PROVIDED THAT SUCH BUSINESS OR ORGANIZATION BEGAN TO COMPETE
WITH THE COMPANY THROUGH NO ACTION, ASSISTANCE, OR PLAN OF EXECUTIVE.

It is the desire and intent of the parties that the provisions of this Section 7
shall be enforced under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Section 7 is adjudicated to be invalid or unenforceable or
shall for any reason be held to be excessively broad as to duration, geographic
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with applicable law and such
provision shall be deemed

17


--------------------------------------------------------------------------------


modified and amended to the extent necessary to render such provision
enforceable in such jurisdiction.

If Executive challenges the enforceability of the provisions of this Section 7
in whole or in part as to any Competitors, Executive shall, immediately upon
such challenge, forfeit any right to any payments and benefits under
Section 5(a) or 5(b) that he has not already received.


8.             CONFIDENTIAL INFORMATION.  EXECUTIVE ACKNOWLEDGES THAT:


(A)           THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES IS
INTENSELY COMPETITIVE AND THAT EXECUTIVE’S ENGAGEMENT BY THE COMPANY REQUIRES
THAT EXECUTIVE HAVE ACCESS TO AND KNOWLEDGE OF CONFIDENTIAL INFORMATION OF THE
COMPANY AND ITS SUBSIDIARIES AND AFFILIATES, INCLUDING, BUT NOT LIMITED TO, THE
IDENTITY OF CUSTOMERS, THE IDENTITY OF THE REPRESENTATIVES OF CUSTOMERS WITH
WHOM THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES HAVE DEALT, THE KINDS OF
SERVICES PROVIDED BY THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES TO
CUSTOMERS AND OFFERED TO BE PERFORMED FOR POTENTIAL CUSTOMERS, THE MANNER IN
WHICH SUCH SERVICES ARE PERFORMED OR OFFERED TO BE PERFORMED, THE SERVICE NEEDS
OF ACTUAL OR PROSPECTIVE CUSTOMERS, PRICING INFORMATION, INFORMATION CONCERNING
THE CREATION, ACQUISITION OR DISPOSITION OF PRODUCTS AND SERVICES, CUSTOMER
MAINTENANCE LISTINGS, COMPUTER SOFTWARE APPLICATIONS AND OTHER PROGRAMS,
PERSONNEL INFORMATION AND OTHER TRADE SECRETS (THE “CONFIDENTIAL INFORMATION”);


(B)           THE DIRECT OR INDIRECT DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION
TO EXISTING OR POTENTIAL COMPETITORS OF THE COMPANY AND ITS SUBSIDIARIES  AND
AFFILIATES WOULD PLACE THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES AT A
COMPETITIVE DISADVANTAGE AND WOULD DO DAMAGE, MONETARY OR OTHERWISE, TO THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES; AND


(C)           THE ENGAGING BY EXECUTIVE IN ANY OF THE ACTIVITIES PROHIBITED BY
THIS SECTION 8 MAY CONSTITUTE IMPROPER APPROPRIATION AND/OR USE OF SUCH
INFORMATION AND TRADE SECRETS.

Notwithstanding the foregoing, Confidential Information shall not include
information which (x) is or becomes part of the public domain through a source
other than Executive, (y) is or becomes available to Executive from a source
independent of the Company and its Subsidiaries and affiliates, or
(z) constitutes general industry knowledge possessed by Executive by virtue of
Executive’s employment with the Company.  Executive expressly acknowledges the
trade secret status of the Confidential Information and that the Confidential
Information constitutes a protectable business interest of the Company and its
Subsidiaries and affiliates.  Accordingly, the Company and Executive agree as
follows:


(A)          DURING THE NON-COMPETITION PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, WHETHER INDIVIDUALLY, AS A DIRECTOR, STOCKHOLDER, OWNER, PARTNER,
EMPLOYEE, PRINCIPAL OR AGENT OF ANY BUSINESS, OR IN ANY OTHER CAPACITY, MAKE
KNOWN, DISCLOSE, FURNISH, MAKE AVAILABLE, OR USE ANY OF THE CONFIDENTIAL
INFORMATION, OTHER THAN IN THE PROPER PERFORMANCE OF THE DUTIES CONTEMPLATED
HEREIN OR REQUESTED BY THE COMPANY, OR AS REQUIRED BY LAW OR BY A COURT OF
COMPETENT JURISDICTION OR OTHER ADMINISTRATIVE OR

18


--------------------------------------------------------------------------------



LEGISLATIVE BODY; PROVIDED, HOWEVER, THAT PRIOR TO DISCLOSING ANY OF THE
CONFIDENTIAL INFORMATION TO A COURT OR OTHER ADMINISTRATIVE OR LEGISLATIVE BODY,
EXECUTIVE SHALL PROMPTLY NOTIFY THE COMPANY SO THAT THE COMPANY MAY SEEK A
PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY.


(B)           EXECUTIVE AGREES TO RETURN ALL COMPUTER HARDWARE AND ALL
CONFIDENTIAL INFORMATION, INCLUDING ALL PHOTOCOPIES, EXTRACTS AND SUMMARIES
THEREOF, AND ANY SUCH INFORMATION STORED ELECTRONICALLY ON TAPES, COMPUTER DISKS
OR IN ANY OTHER MANNER TO THE COMPANY AT ANY TIME UPON REQUEST OF THE CHAIRMAN
OF THE BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND UPON THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


9.             NONSOLICITATION.  DURING THE NON-COMPETITION PERIOD, EXECUTIVE
SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT, INTERFERE WITH, HIRE, OFFER TO HIRE
OR INDUCE ANY PERSON WHO IS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES AND WHOSE SALARY IS IN EXCESS OF $50,000 TO
DISCONTINUE HIS OR HER RELATIONSHIP WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES AND ACCEPT EMPLOYMENT BY, OR ENTER INTO A BUSINESS RELATIONSHIP
WITH, EXECUTIVE OR ANY OTHER PERSON OR ENTITY; PROVIDED, HOWEVER, THAT THIS
PROVISION SHALL NOT APPLY TO SOLICITATION BY GENERAL ADVERTISING.


10.           ANTIDISPARAGEMENT.


(A)           UNLESS OTHERWISE REQUIRED BY A COURT OF COMPETENT JURISDICTION,
PURSUANT TO ANY RECOGNIZED SUBPOENA POWER OR BY ANY APPLICABLE LAW, RULE OR
REGULATION, EXECUTIVE AGREES AND PROMISES THAT EXECUTIVE SHALL NOT MAKE ANY ORAL
OR WRITTEN STATEMENTS OR REVEAL ANY INFORMATION TO ANY PERSON, COMPANY OR AGENCY
WHICH (I) IS MATERIALLY NEGATIVE, DISPARAGING OR DAMAGING TO THE NAME,
REPUTATION OR BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES,
OR ANY OF THEIR SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES, OR (II) HAS OR
WOULD HAVE A MATERIALLY NEGATIVE FINANCIAL IMPACT, WHETHER DIRECTLY OR
INDIRECTLY, ON THE COMPANY OR ANY OF ITS SUBSIDIARIES AND AFFILIATES, OR ANY OF
THEIR SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES; PROVIDED THAT THIS
SUBSECTION (II) SHALL NOT BE DEEMED TO HAVE BEEN VIOLATED BY STATEMENTS OR
RELEASES OF INFORMATION BY EXECUTIVE DURING THE PERIOD OF HIS EMPLOYMENT UNDER
THIS AGREEMENT WHICH EXECUTIVE BELIEVES TO BE TRUTHFUL AND WHICH ARE MADE IN THE
PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT.


(B)           UNLESS OTHERWISE REQUIRED BY A COURT OF COMPETENT JURISDICTION,
PURSUANT TO ANY RECOGNIZED SUBPOENA POWER OR BY ANY APPLICABLE LAW, RULE OR
REGULATION, THE COMPANY AGREES AND PROMISES THAT NEITHER IT NOR ANY OF ITS
SUBSIDIARIES AND AFFILIATES SHALL MAKE ANY ORAL OR WRITTEN STATEMENTS OR REVEAL
ANY INFORMATION TO ANY PERSON, COMPANY OR AGENCY WHICH (I) IS MATERIALLY
NEGATIVE, DISPARAGING OR DAMAGING TO THE NAME, REPUTATION OR BUSINESS OF
EXECUTIVE OR (II) HAS OR WOULD HAVE A NEGATIVE FINANCIAL IMPACT WHETHER DIRECTLY
OR INDIRECTLY, ON EXECUTIVE.


11.           INJUNCTIVE RELIEF.


(A)           EXECUTIVE ACKNOWLEDGES THAT A BREACH OF THE UNDERTAKINGS IN
SECTIONS 7, 8, 9 OR 10(A) OF THIS AGREEMENT WOULD CAUSE IRREPARABLE DAMAGE TO
THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES, THE EXACT AMOUNT OF WHICH SHALL
BE DIFFICULT TO ASCERTAIN, AND THAT

19


--------------------------------------------------------------------------------



REMEDIES AT LAW FOR ANY SUCH BREACH WOULD BE INADEQUATE.  EXECUTIVE AGREES THAT,
IF EXECUTIVE BREACHES OR ATTEMPTS OR THREATENS TO BREACH ANY OF THE UNDERTAKINGS
IN SECTIONS 7, 8, 9 OR 10(A) OF THIS AGREEMENT, THEN THE COMPANY SHALL BE
ENTITLED TO INJUNCTIVE RELIEF WITHOUT POSTING BOND OR OTHER SECURITY, IN
ADDITION TO ANY OTHER REMEDY OR REMEDIES AVAILABLE TO THE COMPANY AT LAW OR IN
EQUITY.


(B)           THE COMPANY ACKNOWLEDGES THAT A BREACH OF THE UNDERTAKINGS IN
SECTION 10(B) OF THIS AGREEMENT WOULD CAUSE IRREPARABLE DAMAGE TO EXECUTIVE, THE
EXACT AMOUNT OF WHICH SHALL BE DIFFICULT TO ASCERTAIN, AND THAT REMEDIES AT LAW
FOR ANY SUCH BREACH WOULD BE INADEQUATE.  THE COMPANY AGREES THAT, IF THE
COMPANY OR ANY OF ITS SUBSIDIARIES  OR AFFILIATES BREACHES OR ATTEMPTS OR
THREATENS TO BREACH ANY OF THE UNDERTAKINGS IN SECTION 10(B) OF THIS AGREEMENT,
THEN EXECUTIVE SHALL BE ENTITLED TO INJUNCTIVE RELIEF, WITHOUT POSTING BOND OR
OTHER SECURITY, IN ADDITION TO ANY OTHER REMEDY OR REMEDIES AVAILABLE TO
EXECUTIVE AT LAW OR IN EQUITY.


12.           WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ALL PAYMENTS DUE
TO EXECUTIVE (OR HIS BENEFICIARY OR ESTATE) HEREUNDER ALL TAXES WHICH, BY
APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW, THE COMPANY IS REQUIRED TO
WITHHOLD THEREFROM.  EXECUTIVE HAS REPRESENTED THAT HE IS AND WILL CONTINUE TO
BE A RESIDENT OF THE STATE OF TEXAS FOR ALL PURPOSES.


13.           DIRECTORS AND OFFICERS INSURANCE; INDEMNITY.  THE COMPANY SHALL
TAKE ALL STEPS NECESSARY TO ENSURE THAT EXECUTIVE IS COVERED UNDER ANY DIRECTORS
AND OFFICERS LIABILITY INSURANCE POLICY IN EFFECT FROM TIME TO TIME FOR CURRENT
AND FORMER DIRECTORS AND OFFICERS OF THE COMPANY.  IN ADDITION, THE COMPANY
SHALL HOLD HARMLESS AND INDEMNIFY EXECUTIVE AGAINST ANY AND ALL EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT
ACTUALLY AND REASONABLY INCURRED BY EXECUTIVE IN CONNECTION WITH ANY THREATENED,
PENDING, OR COMPLETED ACTION, SUIT, OR PROCEEDING WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE, OR INVESTIGATIVE (INCLUDING AN ACTION BY OR IN THE RIGHT OF THE
CORPORATION) TO WHICH EXECUTIVE IS, WAS, OR AT ANY TIME BECOMES A PARTY, OR IS
THREATENED TO BE MADE A PARTY, BY REASON OF THE FACT THAT EXECUTIVE IS, WAS, OR
AT ANY TIME BECOMES A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, OR IS
OR WAS SERVING, OR AT ANY TIME SERVES AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE, OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST, OR OTHER ENTERPRISE; OR OTHERWISE TO THE FULLEST EXTENT AS MAY
BE PROVIDED TO EXECUTIVE BY THE COMPANY UNDER THE PROVISIONS OF THE BYLAWS AND
THE ARTICLES OF INCORPORATION OF THE COMPANY AND DELAWARE LAW.


14.           SCOPE OF AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO
ENTITLE EXECUTIVE TO CONTINUED EMPLOYMENT WITH THE COMPANY OR ITS SUBSIDIARIES
OR SHALL REQUIRE EXECUTIVE TO CONTINUE THE EMPLOYMENT RELATIONSHIP AGAINST HIS
WISHES; PROVIDED, HOWEVER, THAT ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT DURING
THE TERM OF THIS AGREEMENT SHALL BE SUBJECT TO ALL OF THE PROVISIONS OF THIS
AGREEMENT AS PROVIDED IN SECTION 19.


15.           SUCCESSORS; BINDING AGREEMENT.


(A)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE LEGALLY
BINDING UPON ALL SUCCESSORS AND ASSIGNS OF THE COMPANY AND POAMI.  THE COMPANY
AND POAMI WILL REQUIRE A SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY AND/OR POAMI, BY AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO EXECUTIVE, TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS

20


--------------------------------------------------------------------------------



AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY AND POAMI
WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FOR
PURPOSES OF THIS SECTION 15(A), “COMPANY” SHALL MEAN THE COMPANY AS DEFINED
ABOVE AND ALL SUCCESSORS TO ITS BUSINESS OR ASSETS THAT EXECUTE AND DELIVER THE
AGREEMENT PROVIDED FOR IN THIS SECTION 15(A) OR THAT OTHERWISE BECOME BOUND BY
THE TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW.  FOR PURPOSES OF
THIS SECTION 15(A), “POAMI” SHALL MEAN POAMI AS DEFINED ABOVE AND ALL SUCCESSORS
TO ITS BUSINESS OR ASSETS THAT EXECUTE AND DELIVER THE AGREEMENT PROVIDED FOR IN
THIS SECTION 15(A) OR THAT OTHERWISE BECOME BOUND BY THE TERMS AND PROVISIONS OF
THIS AGREEMENT BY OPERATION OF LAW


(B)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTES, DEVISEES AND LEGATEES.  IF EXECUTIVE SHALL DIE
WHILE ANY AMOUNTS WOULD BE PAYABLE TO EXECUTIVE HEREUNDER HAD EXECUTIVE
CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO SUCH PERSON OR PERSONS
APPOINTED IN WRITING BY EXECUTIVE TO RECEIVE SUCH AMOUNTS OR, IF NO PERSON IS SO
APPOINTED, TO EXECUTIVE’S ESTATE.


16.           NOTICE.


(A)           FOR PURPOSES OF THIS AGREEMENT, ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR FIVE (5) DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, CERTIFIED AND RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED AS FOLLOWS:

If to Executive:                                  Joseph R. Sanchez
3115 Pepper Ridge
Wichita, KS  67025

If to the Company:                           Protection One, Inc.
818 S. Kansas Avenue
Topeka, KS  66612
Attention:  General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


(B)           A WRITTEN NOTICE OF EXECUTIVE’S DATE OF TERMINATION BY THE COMPANY
OR EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER, SHALL (I) INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (II) TO THE EXTENT
APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION
SO INDICATED, AND (III) SPECIFY THE DATE OF TERMINATION.  THE FAILURE BY
EXECUTIVE OR THE COMPANY TO SET FORTH IN SUCH NOTICE ANY FACT OR CIRCUMSTANCE
WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT
OF EXECUTIVE OR THE COMPANY HEREUNDER OR PRECLUDE EXECUTIVE OR THE COMPANY FROM
ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING EXECUTIVE’S OR THE COMPANY’S
RIGHTS HEREUNDER.

21


--------------------------------------------------------------------------------



17.           FULL SETTLEMENT; RESOLUTION OF DISPUTES.  THE COMPANY’S OBLIGATION
TO MAKE ANY PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS
OBLIGATIONS HEREUNDER SHALL BE IN LIEU AND IN FULL SETTLEMENT OF ALL OTHER
SEVERANCE PAYMENTS TO EXECUTIVE UNDER ANY OTHER SEVERANCE OR EMPLOYMENT
AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY, AND ANY SEVERANCE PLAN OF THE
COMPANY.  IN NO EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR
TAKE OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE TO EXECUTIVE UNDER
ANY OF THE PROVISIONS OF THIS AGREEMENT AND EXCEPT AS OTHERWISE PROVIDED IN
SECTION 5 (A)(III), SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT EXECUTIVE
OBTAINS OTHER EMPLOYMENT. ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN
WILMINGTON, DELAWARE BY THREE ARBITRATORS IN ACCORDANCE WITH THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT.  JUDGMENT MAY BE ENTERED ON THE
ARBITRATORS’ AWARD  IN ANY COURT HAVING JURISDICTION.  THE ARBITRATORS SHALL
DETERMINE THE ALLOCATION OF THE COSTS AND EXPENSES ARISING IN CONNECTION WITH
ANY ARBITRATION PROCEEDING PURSUANT TO THIS SECTION BASED ON THE ARBITRATOR’S
ASSESSMENT OF THE MERITS OF THE POSITIONS OF THE PARTIES.


18.           EMPLOYMENT WITH SUBSIDIARIES.  EMPLOYMENT WITH THE COMPANY FOR
PURPOSES OF THIS AGREEMENT SHALL INCLUDE EMPLOYMENT WITH ANY SUBSIDIARY.


19.           SURVIVAL.  THE RESPECTIVE OBLIGATIONS AND BENEFITS AFFORDED TO THE
COMPANY AND EXECUTIVE AS PROVIDED IN SECTIONS 1, 5, 6, 7, 8, 9, 10, 11, 12, 13,
15, 17, 19, 20, 22, 23, 24 AND 25 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.


20.           GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLE OF CONFLICTS OF LAWS.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.


21.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


22.           MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED OR
WAIVED UNLESS SUCH MODIFICATION OR WAIVER IS AGREED TO IN WRITING AND SIGNED BY
EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE COMPANY.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR TO SUBSEQUENT TIME.  FAILURE BY EXECUTIVE
OR THE COMPANY TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF THIS
AGREEMENT OR TO ASSERT ANY RIGHT EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER,
INCLUDING WITHOUT LIMITATION, THE RIGHT OF EXECUTIVE TO TERMINATE EMPLOYMENT FOR
GOOD REASON, SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR
ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE RIGHTS OF, AND BENEFITS PAYABLE TO,

22


--------------------------------------------------------------------------------



EXECUTIVE, HIS ESTATE OR HIS BENEFICIARIES PURSUANT TO THIS AGREEMENT ARE IN
ADDITION TO ANY RIGHTS OF, OR BENEFITS PAYABLE TO, EXECUTIVE, HIS ESTATE OR HIS
BENEFICIARIES UNDER ANY OTHER EMPLOYEE BENEFIT PLAN OR COMPENSATION PROGRAM OF
THE COMPANY.


23.           NO MITIGATION.  THE AMOUNTS PAYABLE TO EXECUTIVE UPON ANY
TERMINATION OF HIS EMPLOYMENT SHALL BE CONSIDERED SEVERANCE PAY IN CONSIDERATION
OF PAST SERVICES RENDERED ON BEHALF OF THE COMPANY AND HIS CONTINUED SERVICE
FROM THE DATE HEREOF TO THE DATE HE BECOMES ENTITLED TO SUCH PAYMENTS AND SHALL
BE THE SOLE AMOUNT OF SEVERANCE PAY TO WHICH EXECUTIVE IS ENTITLED FROM THE
COMPANY AND ITS AFFILIATES UPON TERMINATION OF HIS EMPLOYMENT.  EXECUTIVE SHALL
HAVE NO DUTY TO MITIGATE HIS DAMAGES BY SEEKING OTHER EMPLOYMENT AND, SHOULD
EXECUTIVE ACTUALLY RECEIVE COMPENSATION FROM ANY SUCH OTHER EMPLOYMENT, THE
PAYMENTS REQUIRED HEREUNDER SHALL NOT BE REDUCED OR OFFSET BY ANY SUCH OTHER
COMPENSATION.


24.           POAMI’S OBLIGATIONS.  ALL OF THE OBLIGATIONS OF THE COMPANY
HEREUNDER SHALL ALSO BE DIRECT OBLIGATIONS OF POAMI WITHOUT THE NEED FOR
EXECUTIVE TO SEEK OR EXHAUST REMEDIES AGAINST THE COMPANY.


25.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES WITH RESPECT TO ITS SUBJECT MATTER AND SUPERSEDES AND REPLACES
ALL PREVIOUS VERBAL OR WRITTEN AGREEMENTS THAT THE PARTIES MAY HAVE MADE,
INCLUDING THE PRIOR EMPLOYMENT AGREEMENT.

*   *   *   *   *

[Remainder of page intentionally left blank.  Signatures on next page.]

23


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Company and POAMI has caused this Agreement to
be executed by a duly authorized representative of the Company and POAMI and
Executive has executed this Agreement as of the day and year first above
written.

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

/s/ Richard Ginsburg

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

PROTECTION ONE ALARM

 

MONITORING, INC.

 

 

 

 

 

By:

/s/ Richard Ginsburg

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph R. Sanchez

 

 

 

 

Joseph R. Sanchez

 

 


--------------------------------------------------------------------------------